Name: Commission Regulation (EEC) No 314/91 of 7 February 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 9 . 2. 91 Official Journal of the European Communities No L 37/21 COMMISSION REGULATION (EEC) No 314/91 of 7 February 1991 on the supply of refined rape seed oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( i ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 3 000 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7 . 1990, p . 6 . (3) OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 37/22 Official Journal of the European Communities 9 . 2 . 91 ANNEX LOTS A and B 1 . Operations Nos ('): 964/90 ; 965/90. 2 . Programme : 1990 . 3 . Recipient (8) : Mozambique. 4 . Representative of the recipient (2) : Cogropa, Av. 25 de Setembro, 916 r/c , 1 , PO Box 308, Maputo, MoÃ §ambique (tel . 41 70 71 , telex 6370 ; fax 20135). 5 . Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil . 7 . Characteristics and quality of the goods (3) f) : see list published in OJ No C 216, 14. 8 . 1987, p. 11 (under IIIA.1 ). 8 . Total quantity : 3 000 tonnes net. 9 . Number of lots : 2 (A : 2 000 tonnes ; B : 1 000 tonnes) 10 . Packaging and marking : see note and see OJ No C 216, 14 . 8 . 1987, p. 12 (under III . B). The cans must carry the following wording :  Lot A : 'ACÃ Ã O N? 964/90 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONO ­ MICA EUROPEIA'  Lot B : 'ACÃ Ã O N? 965/90 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONO ­ MICA EUROPEIA 1 1 . Method of mobilization : the Community market. 12 . Stage of supply (9) : free at destination. 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Armazem da Cogropa, Avenue Mozambique, KM 10, CP 2746, Maputo 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage :  Lot A : 20 . 3  10 . 4. 1991 ;  Lot B : 20 . 4.  10. 5 . 1991 . 18 . Deadline for the supply :  Lot A : 31 . 5 . 1991 ;  Lot B : 1 . 7  15. 7 . 1991 . 19 . Procedure for determining the costs of supply (4) : tendering. 20 . Date of expiry of the period allowed for submission of tenders : 26. 2. 1991 , at 12 noon . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 3 . 1991 , at 12 noon. (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage :  Lot A : 3 . 4  24. 4 . 1991 ;  Lot B : 4. 5  24. 5 . 1991 ; (c) deadline for the supply :  Lot A : 14 . 6. 1991 ;  Lot B : 16 . 7  31 . 7. 1991 . 22. Amount of the tendering security : ECU 1 5 per tonne. 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus. 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  9 . 2. 91 Official Journal of the European Communities No L 37/23 Note : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : FSC da Camara, CP 1306, Maputo, tel . 74 40 93 , telex 6 146 CCE MO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium  134 and  137 levels . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) The vegetable oil is packaged in hermetically sealed 20-litre plastic cans, placed in 20-foot containers . The free holding period for containers must be at least 15 days . The cans must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The 20-litre drums shall be capable of surviving the following vertical-shock tests : First test (on three samples) : the package must hit the impact point diagonally on the base rim or, if there is no rim, on a peripheral point or edge . Second test (on another three samples) : the package must hit the impact point on the weakest point that has not been tested during the first vertical-shock test, e.g. a sealing device . Height of drop : 1,20 m. O The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin .  health certificate . (8) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are required and how they are to be distributed. (9) The cost of emptying the containers shall not be borne by the successful tenderer.